947 F.2d 942
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anthony BEARD, Defendant-Appellant.
No. 91-6107.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 12, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, District Judge.  (CR-89-68-JFM)
Anthony Beard, appellant pro se.
Lisa M. Griffin, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Anthony Beard was sentenced on August 24, 1989, to 188 months in prison for conspiracy to possess with intent to distribute pcp(y), in violation of 21 U.S.C. § 846 (1988).   The conviction was affirmed on appeal.   United States v. Beard, No. 89-5664 (4th Cir.  Mar. 11, 1991) (unpublished).   Beard now appeals the district court's denial of his Complaint for Declaratory and Injunctive Relief, through which Beard sought relief from his conviction.   The district court found the motion frivolous.   We construe the motion as made pursuant to 28 U.S.C. § 2255 (1988), and affirm the district court's dismissal.   As our review of the materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


2
AFFIRMED.